Citation Nr: 0740266	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-15 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased initial evaluation for 
prostatitis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for 
erectile dysfunction, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1974, and from May 1982 to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that granted the veteran service connection for 
chronic prostatitis and erectile dysfunction, assigning 20 
percent and noncompensable evaluations, respectively.  The 
veteran continues to disagree with the evaluation assigned 
for these disabilities.  The Board points out that the 
veteran is also in receipt of special monthly compensation 
based on loss of use of a creative organ, based on impotence 
due to erectile dysfunction.

FINDINGS OF FACT

1.  The veteran's prostatitis is currently manifested by 
hesitancy, nocturia three to four times a night, and 
infection, with no findings of urine leakage or infection 
requiring drainage or frequent hospitalization or continuous 
intensive management, and no requirement of catheterization.

2.  The veteran's erectile disability is manifested by sexual 
dysfunction without deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for prostatitis are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115, Diagnostic Code 7527 (2007).

2.  The criteria for an initial compensable rating for 
erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.115, Diagnostic Code 7522 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated April 2002 and November 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate these claims for increased 
rating; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated several times in conjunction with his claim.  The 
duties to notify and assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far as can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2007). Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

In this regard, the Board notes that the veteran's service 
connected prostatitis is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.115, Diagnostic Code 7527 
(2007).  That code provides that prostate gland injuries and 
infections should be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  

The criteria for the evaluation of voiding dysfunction 
provide that a disability may be rated as urine leakage, 
frequency or obstructed voiding.  The criteria for a rating 
of urinary leakage provide a rating of 20 percent where the 
evidence shows urine leakage requiring the wearing of 
absorbent materials which must be changed less than two times 
per day.  A 40 percent rating is warranted for urine leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times a day.

A 20 percent rating based upon urinary frequency contemplates 
a daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night.  A 40 
percent rating is warranted for a daytime voiding interval 
less than one hour, or; awakening to void five or more times 
per night.  A 30 percent evaluation for obstructed voiding 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115(a) (2007).

The criteria for a rating under urinary tract infection 
provide a rating of 30 percent for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year) and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a (2007).

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected prostatitis have not been met.  As noted 
above, in order to warrant an increased rating, the veteran 
would have to be found to have urine leakage requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times a day, daytime voiding interval less than one hour or 
awakening to void 5 or more times a night, urinary retention 
requiring intermittent or continuous catheterization, or 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year) and/or 
requiring continuous intensive management.  None of these 
criteria have been met.  Reviewing the evidence of record, a 
May 2002 VA examination report indicates no history of 
incontinence, although the veteran reported an irregular 
flow.  The veteran at that time was diagnosed with 
prostatitis by history only, with no findings upon 
examination.  Outpatient treatment records indicate that the 
veteran was seen in early 2003 for treatment of prostatitis.  
The veteran at that time complained of hesitancy, terminal 
dribbling, nocturia, and a thin stream; however, while the 
veteran was treated with medication for prostatitis with 
infection, there is no indication at that time of urine 
leakage, or infection requiring drainage or frequent 
hospitalization, or continuous intensive management.  

A VA examination report of November 2003 indicates that the 
veteran reported hesitancy, urgency, and difficulty 
initiating his stream.  He had dysuria three to four times a 
day, and nocturia three or four times a night.  The veteran 
denied any incontinence.  There was no indication that the 
veteran's condition had resulted in frequent 
hospitalizations, or any hospitalizations since service, nor 
indication of requirement of catheterizations or drainage 
procedures, or any other indication that the veteran's 
prostatitis required continuous intensive management.  As the 
evidence shows that the criteria for a higher evaluation have 
not been met, the Board finds that the preponderance of the 
evidence of record is against a grant of an increased 
evaluation for the veteran's service connected prostatitis.

The RO has assigned the veteran's erectile dysfunction 
disability a 0 percent rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Diagnostic Code 7522 provides only for 
a 20 percent rating for deformity of the penis with loss of 
erectile power. Taking into account all relevant evidence, 
the Board finds that the criteria for a higher evaluation for 
the veteran's erectile dysfunction have not been met.

While the veteran asserts that his disability prevents him 
from having a normal sex life, and the Board does not doubt 
the veteran's assertions, the veteran has no deformity of his 
penis and his genitalia are normal.  The VA examination 
report dated May 2002 shows normal genitalia.  A VA 
examination report dated November 2003 also showed normal 
genitalia with no deformity.

With no evidence of deformity, the Board finds that the 
criteria for a compensable rating under Diagnostic Code 7522 
therefore have not been met.  Accordingly, the criteria for a 
higher percent evaluation based on deformity of the penis 
with loss of erectile power have not been met.  As such the 
preponderance of the evidence of record is against a grant of 
higher evaluation for this disability.  The Board however 
again points out that the veteran is in receipt of special 
monthly compensation due to loss of use of a creative organ, 
due to this disability.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Finally, as these issues deal with the ratings assigned 
following the original claims for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, these 
ratings have been in effect since veteran's separation from 
service, and at no time has it been medically demonstrated 
that this disability has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.


ORDER

Entitlement to an increased initial evaluation for 
prostatitis, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


